Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Examiner’s Amendment
A complete copy of the Allowed claims is attached to this Notice of Allowance.  There are 19 claims. The claims are attached as a pdf file entitled: “Examiner_s Amendment_16835527_datedAug292022.pdf’ and with the Doc Code “OA APPENDIX’ and with a Created date of 08/29/2022. This is a complete copy of the allowed claims. The Applicant's Representative agreed to these claims in the 8/29/22 interview and subsequent confirmation.

Allowable Subject Matter
	This Notice of Allowance is in Response to the 8/15/22 claims and remarks and the 8/16/22 and 8/29/22 interview. Claims 1-8, 10-20 of the Examiner’s Amendment copy of the claims entitle “Examiner_s Amendment_16835527_datedAug292022.pdf’ and dated 8/29/2022 are allowed.  There are 19 allowed claims.

Examiner’s Statement of Reasons for Allowance
This Notice of Allowance is in response to the 8/15/22 claims and remarks and the 8/11/22 and 8/24/22 interviews. Claims 1-8, 10-20 of the Examiner’s Amendment copy of the claims entitle “Examiner_s Amendment_16835527_datedAug292022.pdf’ and dated 8/29/2022 are allowed.
Examiner notes that prior art like the prior art cited in the rejections and also Gupta with manual map changes at [72]; Jones at [62] with map and highlights; Kotake at [132] with colors related to contents; Keaton at [82] with change color based on weather; and Prabhakaran at [241-249] with changing cursors based on vehicle proximate to cursor click was found.
However, the 8/15/22 claims and 8/29/22 Examiner’s Amendment copy of the claims had significant amendments.  The complexity of the claim with temperature and time tracking for specific machine going from a loading site to a geofence variable worksite with geofenced paving truck and then changing real-time map indicia with different indicia for project and also for a status change of the machine entering the variable location paving truck and also recording travel paths based on thresholds of distance and also time when comparing recommended and actual travel paths could not be found in the prior art.
Hence, claims 1-8 and 10-20 of the 8/29/22 Examiner’s Amendment copy of the claims are found allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/29/2022